Citation Nr: 1722423	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  11-11 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for multiple sclerosis. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1950 to October 1953 and from March 1956 to January 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This appeal was processed utilizing Virtual VA and the Veterans Benefits Management System (VBMS), VA's paperless claims processing systems. 


FINDINGS OF FACT

1.  In a November 1998 rating decision, the RO denied entitlement to service connection for multiple sclerosis; although notified of the denial, the Veteran did not initiate an appeal, and no pertinent exception to finality applies.

2.  Evidence added to the record since the final November 1998 rating decision is cumulative or redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for multiple sclerosis.


CONCLUSIONS OF LAW

1.  The November 1998 rating decision that denied service connection for multiple sclerosis is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for multiple sclerosis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Board finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's available service treatment records (STRs), as well as post-service reports of private and VA treatment.  In connection with this claim, the RO sent the Veteran a letter noting that some of his original STRs could not be located and therefore were unavailable for review.  A review of the claims file shows that only the Veteran's separation examinations from October 1953 and January 1959 were associated with the file.  In a March 2016 letter, the RO requested the Veteran furnish any copies of his STRs he had in his possession; no response was received.  The Board has carefully reviewed statements made by the Veteran and concludes that no available outstanding evidence has been identified.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Petition to Reopen

Applicable law provides that an RO decision that is not appealed becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Once a decision becomes final, new and material evidence is required to reopen the claim that was denied.  38 U.S.C.A. § 5108 provides that "if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  Regulations provide that "new" evidence is existing evidence not previously submitted to agency decision-makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The law provides that evidence proffered by the Veteran to reopen his claim is presumed credible for the limited purpose of ascertaining its materiality.  See Justus v. Principi, 3 Vet. App. 510, 512 (1992).

In November 1998, the RO denied entitlement to service connection for multiple sclerosis.  At that time, the RO considered the Veteran's service treatment records for the period of October 1953 to January 1959, which were devoid of any complaints, treatment for or diagnosis of multiple sclerosis.  The RO also considered post-service treatment records dated January 1986 to July 1998, which revealed a questionable diagnosis of multiple sclerosis.  There was no medical evidence showing a relationship between spraying of chemicals in Korea in the 1950's and the subsequent development of multiple sclerosis.  There was also no medical evidence showing the Veteran had developed or been diagnosed with multiple sclerosis in the 7 years following separation from service.  Also of record was a Social Security Administration (SSA) disability determination finding that the Veteran's multiple sclerosis began in September 1987.  Based on the foregoing, the RO denied service connection for multiple sclerosis on a direct and presumptive basis. 

The November 1998 rating decision, with notice of appellate rights, was mailed to the Veteran's address of record and was not returned as undeliverable.  In August 1999, the Veteran filed a Notice of Appeal with the Court, and in a brief argued that his December 1998 Form 9 constituted a Notice of Disagreement (NOD) with the November 1998 denial and/or that his claim was not a new claim that would require a separate NOD.  The Board notes that in the December 1998 Form 9, he specifically was seeking to appeal his service connection for a back condition, and no mention was made regarding multiple sclerosis.  In July 2001, the Court dismissed the claim for service connection for multiple sclerosis for lack of jurisdiction.  The Veteran appealed the claim to the United States Court of Appeals for the Federal Circuit (Federal Circuit) and in March 2003, the Federal Circuit dismissed the appeal for lack of jurisdiction.

Therefore, although notified of the denial, the Veteran did not initiate an appeal or submit new and material evidence relevant to his claim during the one-year appeal period following the issuance of the November 1998 rating decision.  See 38 C.F.R. § 3.156(b).  Accordingly, the November 1998 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

As noted above, a final decision cannot be reopened unless new and material evidence is presented.  In this case, an unestablished fact necessary to substantiate the claim for multiple sclerosis is competent evidence showing in-service complaints, treatment or diagnosis, a diagnosis within 7 years following separation from service or that his current diagnosis was caused by some in-service event, injury, or disease.  

The Veteran submitted a petition to reopen his claim in January 2009; no new evidence was submitted at that time.  Since the November 1998 decision, treatment records dated approximately March 1999 to September 2010 and several statements have been associated with the file.  Nothing in the treatment records associated with the file reveal any evidence that could be considered material and would substantiate the Veteran's claim.  In a July 2000 statement, he argued that his multiple sclerosis was caused by or related to cold injuries he experienced while serving in Korea.  His representative argued that service medical records from a hospitalization in 1958 would show treatment for a back condition, which the Veteran believed, was caused by multiple sclerosis.  The credibility of this evidence is presumed for the limited purpose of assessing whether the evidence is material.  However, these arguments are not new, as required by the "new and material" analysis.  The Veteran previously requested the RO attempt to obtain all of his service treatment records, even after being informed that some had been lost in the 1973 National Personnel Records Center (NPRC) fire.  The RO made several requests for his records and as noted above, was able to obtain those dated October 1953 to January 1959.  Responses from the NPRC dated February 1996 and June 1996 show that all available records were sent; the June 1996 response specifically noted that missing files were fire related. 

Regarding his claim that multiple sclerosis was caused by cold injuries, the Court has indicated that a new theory of entitlement is not a new claim.  Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008)("A new theory of causation for the same disease or injury that was subject of a previously denied claim cannot be the basis of a new claim.")  Therefore, the Veteran's assertion is not considered a new claim or new evidence that would support the reopening of his previously denied claim. 
	
Under these circumstances, the Board finds that new and material evidence has not been received and the petition to reopen a claim of entitlement to service connection for multiple sclerosis is denied.  


ORDER

New and material evidence having not been received, the petition to reopen a claim of entitlement to service connection for multiple sclerosis is denied. 



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


